Citation Nr: 1428280	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from June 1957 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

A left wrist disability was not demonstrated during service or until many years later; and there is no competent medical evidence showing a relationship between left wrist tenosynovitis with severe degenerative osteoarthritis and active service.  No injury to the left wrist was noted in service.  


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by active service and arthritis of the left wrist may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a January 2011 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2011 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Specifically, it is noted that VA has not obtained an examination with respect to the claim on appeal.  However, the Board finds that there is no credible evidence that the Veteran suffered an inservice injury to his left wrist which resulted in a chronic disorder.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  Thus, the Board has no grounds for obtaining a VA examination and medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The appellant was afforded the opportunity to testify before a VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for a left wrist disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g. osteoarthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The STRs are negative for complaints, symptoms, findings, or diagnoses of any left wrist disability.  The Veteran's April 1960 separation medical examination report shows that the Veteran's upper extremities were evaluated as clinically normal.  There was no notation or any indication that the Veteran had suffered an injury to his wrist during service.  There are no line of duty determinations as to a left wrist injury or related physical profiles of record.  

In the Veteran's initial claim for VA benefits in September 2007, no claim for a left wrist disorder was filed.  His claim for service connection for a left wrist disorder was filed in January 2011.  In statements of record, to include his testimony at an April 2014 hearing, the Veteran has claimed that he injured his wrist in 1959 when he hit it upon another soldier who he was handing an ammunition round to during a field maneuver.  At the time, it did not seem to be a significant injury.  He recalled that someone wrapped his wrist in a bandage that he wore for several weeks.  He does not recall seeing anyone in the infirmary.  When he was seen for left wrist complaints in 2007, he was told that a bone fragment was evident, and that this could have been present for many years.  

VA medical records show that when seen for left wrist complaints in February 2010, the Veteran did not recall any specific injury.  The swelling and pain had been present for two weeks.  X-rays of the wrist showed tenosynovitis and degenerative joint disease (DJD).  

Subsequently dated VA records dated in April 2010 reflect that the Veteran gave a history of having a 5 week history of left wrist swelling and pain.  He said that he had been lifting weights for the past 4 months and that after two months, he started experiencing pain and swelling.  He wondered if the weight lifting could have caused the pain, so he had stopped lifting.  The examiner noted that there was almost no limitation of wrist motion.  

In a February 2012 statement, a friend reported that he had known the Veteran for over 50 years.  He recalled that they were both discharged from service in 1960 and subsequently worked together.  At the time, he noticed that the Veteran was unable to properly use his left arm while bending his wrist.  He related that the Veteran told him he had injured his wrist during service, and that over the years, he had witnessed the Veteran's difficulty in using his left arm as a result of this inservice injury.  

As noted above, the Veteran provided testimony in support of his claim at an April 2014 hearing.  

Analysis

Considering the evidence of record in light of the above, the Board finds that service connection for a left wrist disorder is not warranted.  

In this case, there is no showing of history, complaints, or findings of a left wrist disability, to include arthritis, during service or within the one-year period immediately following the Veteran's discharge in 1960.  In fact, VA medical records associated with the claims file are negative for a history of left wrist injury or any residual complaints or findings until approximately 47 years after service.  At that time, the Veteran was seen for left wrist complaints after lifting weights.  He recalled no previous injury at the time and noted that the pain and swelling had only been present for a number of weeks.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The only evidence of record supporting the Veteran's claim for service connection for a left wrist disorder is his own lay statements and that of a friend who recalled that the Veteran had left wrist problems after service.  Even as these statements can be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings of left wrist problems until 2010.  Furthermore, VA records show that the Veteran sought treatment for other ailments (e.g., hearing loss) numerous years prior to seeking treatment for left wrist complaints.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also filed a claim for VA benefits in 2007 without mentioning his left wrist.  

In conclusion, the Board notes that the Veteran's contention that his current left wrist condition resulted from an inservice injury has been considered and adds that there is no reason to question his assertion that he injured his left wrist in service, although there are not STRs to corroborate such.  What is lacking in the record, however, is competent evidence which shows that a chronic left wrist disorder resulted.  See Mense, supra, (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In sum, the weight of the credible evidence demonstrates that the Veteran's left wrist disability first manifested many years after his period of active service and is not related to his active service or to any incident therein.  Furthermore, the evidence does not show that any left wrist arthritis manifested to a compensable degree within one year following separation from service.  

The Board acknowledges the Veteran's belief that he has a left wrist disorder of service origin.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2012) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As the preponderance of the evidence is against the Veteran's claim for service connection for a left wrist disorder, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  


ORDER

Entitlement to service connection for a left wrist disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


